Citation Nr: 1531868	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiac disability (concentric left ventricular hypertrophy), claimed as due to herbicide and asbestos exposure.

2.  Entitlement to service connection for hypertension, claimed as due to herbicide and asbestos exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1970 to November 1971, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2012, the Board remanded the case for further development by the originating agency.  In a July 2014 decision, the Board denied the Veteran's claims for service connection for a cardiac disability (concentric left ventricular hypertrophy) and hypertension.  Thereafter, the Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court vacated the Board's decision to the extent that it denied entitlement to service connection for a cardiac disability (concentric left ventricular hypertrophy) and hypertension, and remanded the case for readjudication in compliance with directives specified in a January 2015 Joint Motion for Partial Remand (Joint Motion) filed by counsel for the Veteran and the VA Secretary.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's concentric left ventricular hypertrophy is related to his active duty in the Republic of Vietnam.

2.  The Veteran's hypertension is related to his active duty in the Republic of Vietnam.



CONCLUSIONS OF LAW

1.  The Veteran's concentric left ventricular hypertrophy was incurred as a result of exposure to herbicides during active duty in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The Veteran's hypertension was incurred as a result of exposure to herbicides during active duty in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for concentric left ventricular hypertrophy and hypertension.


	(CONTINUED ON NEXT PAGE)


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As the Veteran's claim is based on herbicide exposure during service in Vietnam, the provisions of 38 U.S.C.A. § 1116(a) (West 2014) and 38 C.F.R. § 3.309(e) (2014) are applicable.  Such provisions provide for presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 116(b)(1).

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. 
§ 1116(b)(2). 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that his currently diagnosed hypertension and cardiac disability, concentric left ventricular hypertrophy, developed as a result of his exposure to herbicides and asbestos during active duty in Vietnam.  

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to high blood pressure or hypertension or a cardiac disability during service or at the time of the Veteran's discharge. 


The post-service medical evidence of record, including VA primary care treatment notes show that as early as September 2006, approximately 35 years after his discharge, the Veteran had consistently elevated blood pressure readings and was diagnosed with hypertension.  The Veteran indicated on his December 2007 claim that the onset of his cardiac symptoms was September 2006.  The earliest treatment records documenting a cardiac disability are dated in 2006, over 30 years following separation from service. 

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, neither ventricular hypertrophy nor hypertension are conditions listed in 38 C.F.R. § 3.309(e).  Hence, presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted for either disability.  38 C.F.R. § 3.309(e).  The unavailability of presumptive service-connection, however, does not mean that service connection cannot be granted for a disease that is shown by at least an equipoise standard of evidence to have been caused by exposure to an herbicide agent during active service or to have been otherwise caused by or had onset during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has submitted a May 2015 medical opinion from V.C., MD, the former VA Director of Radiation and Physical Exposures, and current acting Director of Occupational Health and Environmental Medicine at Berkshire Medical Center in Pittsfield, MA, in support of his claim.  Dr. V.C. noted that the Veteran's only risk factors for hypertension are hypercholesterolemia and a positive family history of hypertension in his mother, and that the early onset of the disease (sometime in the 1980's when he was in his mid-thirties) in a man with minimal risk factors is "curious."  

As noted by Dr. V.C., the Veteran was given a CT scan of the head in July 2008, which demonstrated minimal chronic ischemic changes (i.e. atherosclerosis).  A Persantine nuclear-stress test of the heart conducted in November 2007, shows low-grade fixed perfusion defects in the inferior and apical lateral walls more prominent on resting images.  However, these findings were attributed to "soft tissue attenuation" rather than coronary ischemia.  A trans-esophageal echocardiogram conducted in 2006 showed normal left ventricular function, concentric left ventricular hypertrophy with normal systolic function, but did show a Chiari network in the right atria as well as an atrial-septal aneurysm.  Dr. V.C. noted that the atrial aneurysm may be associated with the Chiari network, and is a risk factor for arterial embolism.  However, as noted by Dr. V.C., the Veteran never had a cardiac catheterization and his diagnosis is based solely on his echocardiogram and a negative Persantine stress test.  For reasons which are unclear, he was never given a regular exercise stress test.  

Dr. V.C. noted further that Agent Orange and other dioxin-like compounds cause atherosclerosis through interaction with the Aryl-H receptors.  Despite where in the body atherosclerosis develops, the pathophysiology is the same.  The interaction with the Aryl-H receptor, damages the inner lining of the artery, thereby inducing the deposition of plaque to the damaged area.  Therefore, IHD, CVD and peripheral vascular disease caused by atherosclerotic plaque all occur due to the same pathophysiological processes.  TCDDs, Dioxins and other dioxin-like products are all associated with atherosclerosis through the same pathways.  

Dr. V.C. concluded that since the CT scan of the Veteran's head shows that he has atherosclerotic plaque in his cerebral arteries, there is reason to expect that he has atherosclerotic plaque elsewhere, including his coronary arteries, and that without a definitive determination by cardiac catheterization, it is speculative to say that he does not have significant coronary artery disease or peripheral vascular disease.  She opined that the medical history does not support the finding that the Veteran does not have significant coronary ischemia.  In other words, the record does not include conclusive evidence that there is no coronary atherosclerosis (coronary artery disease).

Dr. V.C. also discussed the findings of the Institute of Medicine committee responsible for the Veteran's and Agent Orange Update.  In 2006, the committee concluded that there was limited or suggestive evidence to support an association between exposure to the herbicides used in Vietnam and hypertension as well as IHD (2 years later).  The 2006 update cites many studies that showed an increase in the incidence of hypertension in individuals and cohorts exposed to high levels of dioxins and dioxin-like compounds.  While these were not specifically TCDD, the fact is that the toxic equivalency factor (TEF) for TCDD is 2 to 5 times higher than any of these other dioxins or dioxin-like compounds.  Furthermore, additional animal studies have shown that TCDD increases myocardial fibrosis and has led to cardiac hypertrophy.  The committee for Update 2010 reaffirmed the Update 2006 conclusions.  However, in Update 2012, the committee reviewed new studies not available for review before, where the authors used factor analysis to determine which components of metabolic syndrome appeared to be most strongly associated with dioxin TEQ concentrations, based on serum PCDDs and PCDFs.  The authors determined that Dioxin TEQs were more strongly associated with blood pressure than other syndrome components.

In summary, Dr. V.C. noted that the major quantifiable risk factors for hypertension are age, race, body mass index and diabetes.  The Veteran developed hypertension at a relatively young age and is not obese or even overweight.  Furthermore, although African-American males are at higher risk for developing hypertension, in the absence of other risk factors, this fact is not sufficient to conclude that the Veteran would have developed hypertension if he had not been exposed to Agent Orange.  She stated further that the demonstration of a Chiari's network in the Veteran's left atrium "is not sufficient to cause his left ventricular hypertrophy and definitely is not a cause of his hypertension."  Rather, she noted that systemic hypertension causes left ventricular hypertrophy by increasing the "afterload" (the pressure that the chambers of the heart must generate in order to eject blood out of the heart-a consequence of the aortic pressure for the left ventricle) on the heart.  Based on the evidence noted above, Dr. V.C. opined that the Veteran's hypertension and his concentric left ventricular hypertrophy are at least as likely as not attributable to his exposure to Agent Orange during his service in Vietnam.  The Board also notes that there is no contradictory medical opinion of record.  

After review of all the evidence of record, including the May 2015 medical opinion of Dr. V.C., the Board finds that the preponderance of the evidence of record concerning the etiology of the Veteran's concentric left ventricular hypertrophy and hypertension is in favor of the Veteran's claim. Accordingly, the Board finds that the Veteran's concentric left ventricular hypertrophy and hypertension are related to his exposure to herbicides during active duty in Vietnam, and the claims are granted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for concentric left ventricular hypertrophy is granted.

Service connection for hypertension is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


